           Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION

ANTHONY GALVIN,                                      )
                                                     )
                                    Plaintiff,       )
                                                     )
           v.                                        )        Case No. 1:18-cv-00208-JRH-BKE
                                                     )
AUGUSTA-RICHMOND COUNTY,                             )
GEORGIA,                                             )
                                                     )
                                    Defendant.       )

                         ANSWER OF DEFENDANT AUGUSTA, GEORGIA

           COMES NOW Defendant, Augusta, Georgia, improperly identified as Augusta-Richmond

County, Georgia 1 (hereinafter “Augusta”), and, files this Answer to Plaintiffs’ Complaint as

follows:

                                                 FIRST DEFENSE

           1.      In response to Paragraph 1 of the Complaint, Defendant is not challenging

jurisdiction or venue in this matter.

           2.      In response to Paragraph 2 of the Complaint, Defendant is not challenging

jurisdiction or venue in this matter.

           3.      In response to Paragraph 3 of the Complaint, Defendant is not challenging

jurisdiction or venue in this matter.

           4.      Defendant is without sufficient information to form an opinion as to the allegations

of Paragraph 4 and, therefore, deny the same.




1
    1997 Ga. Laws p. 4024 designates the name of the consolidated government as “Augusta, Georgia.”

                                                         1
       Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 2 of 7



       5.        Defendant is without sufficient information to form an opinion as to the allegations

of Paragraph 5 and, therefore, denies the same.

       6.        Upon information and belief, Defendant admits the allegations in Paragraph 6 of

the Complaint.

       7.        Defendant admits the allegations contained in Paragraph 7 of the Complaint.

       8.        Defendant admits the allegations contained in Paragraph 8 of the Complaint.

       9.        Paragraph 9 of the Complaint contains a legal conclusion to which no response is

necessary. To the extent a response is necessary, Defendant denies the allegations contained in

Paragraph 9.

       10.       In response to Paragraph 10 of the Complaint, Defendant admits only that Plaintiff

held the position of Fire Lieutenant at the time of his separation from employment with Defendant.

       11.       In response to Paragraph 11 of the Complaint, Defendant admits only that

Plaintiff’s date of birth was January 29, 1963.

       12.       In response to Paragraph 12 of the Complaint, Defendant admits only that

Plaintiff’s original hire date with Defendant was September 19, 1990.

       13.       Defendant denies the allegations contained in Paragraph 13 of the Complaint.

       14.       Defendant denies the allegations contained in Paragraph 14 of the Complaint.

       15.       Defendant denies the allegations contained in Paragraph 15 of the Complaint.

       16.       Defendant denies the allegations contained in Paragraph 16 of the Complaint.

       17.       Defendant denies the allegations contained in Paragraph 17 of the Complaint.

       18.       Defendant denies the allegations contained in Paragraph 18 of the Complaint.

       19.       Defendant denies the allegations contained in Paragraph 19 of the Complaint.

       20.       Defendant denies the allegations contained in Paragraph 20 of the Complaint.



                                                  2
        Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 3 of 7



        21.     Defendant is without sufficient information to form an opinion as to the allegations

of Paragraph 21 and, therefore, denies the same.

        22.     Defendant is without sufficient information to form an opinion as to the allegations

of Paragraph 22 and, therefore, denies the same.

        23.     Defendant denies the allegations contained in Paragraph 23 of the Complaint.

        24.     Defendant is without sufficient information to form an opinion as to the allegations

of Paragraph 24 and, therefore, denies the same.

        25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

        26.     Defendant denies the allegations contained in Paragraph 26 of the Complaint.

        27.     Defendant denies the allegations contained in Paragraph 27 of the Complaint.

        28.     Defendant denies the allegations contained in Paragraph 28 of the Complaint.

        29.     Defendant denies the allegations contained in Paragraph 29 of the Complaint.

        30.     Responding to Paragraph 30 of the Complaint, Defendant admits only that Tammy

Thain was the next employee on the Lieutenant promotional list.

        31.     Responding to Paragraph 31 of the Complaint, Defendant admits only that Tammy

Thain’s date of birth is December 18, 1976.

        32.     Defendant denies the allegations contained in Paragraph 32 of the Complaint.

        33.     Defendant restates and realleges in responses to Paragraphs 1-32 of the Complaint

as if fully stated herein.

        34.     Responding to Paragraph 34 of the Complaint, Defendant admits only that Plaintiff

is over 40 years of age and, as a result, is protected from discrimination based on age by the ADEA.

        35.     Defendant denies the allegations contained in Paragraph 35 of the Complaint.




                                                 3
        Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 4 of 7



        36.     Paragraph 36 of the Complaint contains a legal conclusion to which no response is

necessary. To the extent a response is necessary, Defendant denies the allegations contained in

Paragraph 36.

        37.     Defendant denies the allegations contained in Paragraph 37 of the Complaint.

        38.     Defendant denies the allegations contained in Paragraph 38 of the Complaint.

        39.     Responding to the ‘WHEREFORE’ paragraph of the Complaint, Defendant denies

that Plaintiff is entitled to any relief whatsoever, specifically and including, any finding in

Plaintiff’s favor, back pay, interest, front pay, compensatory damages, punitive damages, attorney

fees, costs, or any other additional relief.

                                        SECOND DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                         THIRD DEFENSE

        Some or all of the relief sought by Plaintiff in the Complaint may be barred by the doctrine

of sovereign immunity of the Eleventh Amendment of the United States Constitution.

                                        FOURTH DEFENSE

        Plaintiff’s Complaint seeks a remedy that is not available in law or equity.

                                         FIFTH DEFENSE

        Defendant acted in a reasonable manner and in good faith and without motive, malice,

means or reckless indifference toward Plaintiff’s rights.

                                         SIXTH DEFENSE

        All employment decisions concerning Plaintiff were made based upon legitimate, non-

discriminatory and non-retaliatory business considerations, were justified, privileged, reasonable,




                                                 4
        Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 5 of 7



made in good faith, without any improper motive, purpose of means, and without any hatred, ill

will, malice or intent to injure.

                                      SEVENTH DEFENSE

        Defendant has neither acted nor failed to act in a manner that entitles Plaintiff to recover

punitive or liquidated damages.

                                       EIGHTH DEFENSE

        Defendant has not engaged in any act constituting willful misconduct, demonstrating

wantonness, oppression, want of care or any other conduct of any type whatsoever which could

support an award of punitive damages under applicable law.

                                        NINTH DEFENSE

        Some or all of Plaintiff’s claims may be barred because, on information and belief, Plaintiff

has failed to mitigate his damages, if any.

                                       TENTH DEFENSE

        Some or all of Plaintiff’s claims are precluded because Plaintiff has failed to exhaust his

administrative remedies.

                                     ELEVENTH DEFENSE

        To the extent that Plaintiff seeks punitive damages in his Complaint, no such damages are

available against Defendant because Defendant made a good faith effort to comply with all federal

and state employment statutes.

                                     TWELFTH DEFENSE

        Any allegation not specifically admitted in this Answer shall be deemed to be denied.




                                                 5
       Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 6 of 7



                                   THIRTEENTH DEFENSE

       Because Plaintiff’s Amended Complaint is phrased in conclusory terms, Defendants cannot

fully anticipate all defenses which may be applicable to this action. Accordingly, the right to assert

additional defenses, to the extent such defenses are applicable, is hereby reserved.

       WHEREFORE, having fully provided answers and defenses, Defendant prays:

       (a)     That Augusta, Georgia be dismissed.

       (b)     That all costs of this action are taxed against Plaintiff.

       (c)     That costs and attorney’s fees be granted to Defendant against Plaintiff.

       (d)     That no fees or costs be assessed as to Defendant as a matter of law.

       (e)     For such other and further relief as this Court may deem just and proper.



       Respectfully submitted this 10th day of April, 2019.



                                       /s/ Jody M. Smitherman_____________________
                                       Jody M. Smitherman, Esq. (Ga. Bar No. 652519)
                                       ATTORNEY FOR DEFENDANT
                                       Augusta, Georgia Law Department
                                       535 Telfair Street, Building 3000
                                       Augusta, Georgia 30901
                                       Telephone: (706) 842-5550
                                       Email: jsmitherman@augustaga.gov




                                                  6
     Case 1:18-cv-00208-JRH-BKE Document 6 Filed 04/18/19 Page 7 of 7



                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION

ANTHONY GALVIN,                     )
                                    )
                       Plaintiff,   )
                                    )
     v.                             )       Case No. 1:18-cv-00208-JRH-BKE
                                    )
AUGUSTA-RICHMOND COUNTY,            )
GEORGIA,                            )
                                    )
                       Defendant.   )

                      CERTIFICATE OF SERVICE

      It is hereby certified that a copy of ANSWER OF DEFENDANT AUGUSTA,
GEORGIA was filed with the Court via the Case Management/Electronic Court
Filing System this 10th day of April, 2019 and notice thereof was served in
accordance therewith via electronic mail to:

                       James S.V. Weston
                       TROTTER JONES, LLP
                       3527 Walton Way Extension
                       Augusta, GA 30909
                       Email: jamie@trotterjones.com

                       Alexander C. Kelly
                       THE KIRBY G. SMITH LAW FIRM, LLC
                       15720 Brixham Hill Avenue
                       Suite 300
                       Charlotte, NC 28277
                       Email: ack@kirbygsmith.com

                               /s/ Jody M. Smitherman_____________________
                               Jody M. Smitherman, Esq. (Ga. Bar No. 652519)



                                        7
